Citation Nr: 1409715	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-45 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to May 31, 2012, in excess of 30 percent between May 31, 2012, and July 1, 2012, and in excess of 50 percent thereafter, for service connection posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefit sought on appeal.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's increased rating claim for PTSD.  

The Veteran was most recently afforded a VA PTSD examination in January 2013.  He was diagnosed as having PTSD and cocaine dependence, but the examiner did not attribute the Veteran's cocaine dependence to his PTSD.  In addition to many symptoms the examiner found were related to his PTSD, he also indicated the Veteran had depressive symptoms.  

During his November 2013 hearing, the Veteran explicitly indicated that his symptoms have worsened.  He stated that he has a hard time getting anything done because he has no energy.  He testified that he just lies in his bed and gets depressed.  Then, he stated his "depression has gotten worse."  The Veteran also testified that he tends to stay home and does not go out as much as he used to and his concentration and short-term memory have worsened.  
Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the Veteran's contentions of worsening PTSD symptoms since the January 2013 VA examination, the Board finds that the Veteran should be afforded a comprehensive VA examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work. 

The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


